DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia et al. (US 2020/0183212).
Regarding claim 1, Jia discloses a display panel (see figures 1A-1C, for instance), comprising: a first substrate (10); a second substrate (20) arranged opposite to the first substrate; a liquid crystal layer (30) between the first substrate and the second substrate; a first alignment layer (40) on a side of the first substrate facing the second substrate; and a second alignment layer (50) on a side of the second substrate facing the first substrate; wherein a rotation angle (“twist angle α”; [0045]) of an alignment direction of the second alignment layer (50) with respect to an alignment direction of the first alignment layer (40) is greater than 0° ([0045]; [0052]; [0071]).
Regarding claim 2, Jia discloses the display panel according to claim 1, wherein a long axis direction of liquid crystal molecules in the liquid crystal layer (30) is parallel (see figure 1A, specifically at least the middle area of layer 30) to at least one of a surface of the first substrate (10) and a surface of the second substrate (20).
Regarding claim 3, Jia discloses the display panel according to claim 1, wherein a direction in which the alignment direction of the second alignment layer (50) is rotated with respect to the alignment direction of the first alignment layer (40) is an alignment rotation direction; for a rotation angle of 0 degree and an L0 state, a direction in which liquid crystal molecules in the liquid crystal layer (30) in contact with the second alignment layer (50) are twisted with respect to liquid crystal molecules in the liquid crystal layer in contact with the first alignment layer (40) is a liquid crystal twist direction; the alignment rotation direction is opposite to the liquid crystal twist direction ([0045], since “the degree of the twist angle of liquid crystal molecule is also characterized with a positive or negative sign”).
Regarding claim 4, Jia discloses the display panel according to claim 1, wherein the rotation angle (which is the twist angle disclosed by Jia) is a sum of a theoretical compensation angle and a correction angle, for a rotation angle of 0 degree and an L0 state, an angle at which liquid crystal molecules in the liquid crystal layer (30) in contact with the second alignment layer (50) are twisted with respect to liquid crystal molecules in the liquid crystal layer in contact with the first alignment layer (40) is a liquid crystal twist angle, and the theoretical compensation angle is equal to the liquid crystal twist angle (“theoretical twist angle” is an arbitrary value as claimed, and can be interpreted as any value from 0° to the full twist angle value).
Regarding claim 5, Jia discloses the display panel according to claim 4, wherein a value of the correction angle is in a range of 0° to 0.3° (“the absolute value of the degree of the twist angle is less than or equal to 1.2θ”; [0052], which includes 0°).
Regarding claim 6, Jia discloses the display panel according to claim 5, wherein the value of the correction angle is 0.16° (“the absolute value of the degree of the twist angle is less than or equal to 1.2θ”; [0052], which includes 0°).
Regarding claim 7, Jia discloses the display panel according to claim 1, wherein the display panel is an advanced super dimension switch liquid crystal display panel ([0066]).
Regarding claim 8, Jia discloses a display device comprising the display panel according to claim 1.
Regarding claim 9, Jia discloses the display device according to claim 8, wherein a long axis direction of liquid crystal molecules in the liquid crystal layer (30) is parallel (see figure 1A, specifically at least the middle area of layer 30) to at least one of a surface of the first substrate (10) and a surface of the second substrate (20).
Regarding claim 10, Jia discloses the display device according to claim 8, wherein a direction in which the alignment direction of the second alignment layer (50) is rotated with respect to the alignment direction of the first alignment layer (40) is an alignment rotation direction; for a rotation angle of 0 degree and an L0 state, a direction in which liquid crystal molecules in the liquid crystal layer (30) in contact with the second alignment layer (50) are twisted with respect to liquid crystal molecules in the liquid crystal layer in contact with the first alignment layer (40) is a liquid crystal twist direction; the alignment rotation direction is opposite to the liquid crystal twist direction ([0045], since “the degree of the twist angle of liquid crystal molecule is also characterized with a positive or negative sign”).
Regarding claim 11, Jia discloses the display device according to claim 8, wherein the rotation angle (which is the twist angle disclosed by Jia) is a sum of a theoretical compensation angle and a correction angle, for a rotation angle of 0 degree and an L0 state, an angle at which liquid crystal molecules in the liquid crystal layer (30) in contact with the second alignment layer (50) are twisted with respect to liquid crystal molecules in the liquid crystal layer in contact with the first alignment layer (40) is a liquid crystal twist angle, and the theoretical compensation angle is equal to the liquid crystal twist angle (“theoretical twist angle” is an arbitrary value as claimed, and can be interpreted as any value from 0° to the full twist angle value).
Regarding claim 12, Jia discloses the display device according to claim 11, wherein a value of the correction angle is in a range of 0° to 0.3° (“the absolute value of the degree of the twist angle is less than or equal to 1.2θ”; [0052], which includes 0°).
Regarding claim 13, Jia discloses the display device according to claim 12, wherein the value of the correction angle is 0.16° (“the absolute value of the degree of the twist angle is less than or equal to 1.2θ”; [0052], which includes 0°).
Regarding claim 14, Jia discloses the display device according to claim 8, wherein the display panel is an advanced super dimension switch liquid crystal display panel ([0066]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        10/8/2022